Ingraham, J. (concurring):
I concur with Mr. Justice Scott. Since the decision of the Court of Appeals in Matter of Fitzsimons (174 N. Y. 15), I do not understand that we can hold any agreement between an attorney and his client as to his compensation to be void without proof of the amount that the attorney would receive under the contract, the value of the services that he rendered and .the other facts in relation to the making of the agreement. In that case this court held *405that an agreement between an attorney and his client providing for a payment of fifty per cent of the recovery was one that threw the burden upon the attorney of proving that the contract was a fair one ; that the client perfectly understood the circumstances, and that the attorney took no unfair advantage of the client (77 App. Div. 345), thus applying the general rule in relation to contracts between an attorney and his client to contracts for the attorney’s compensation. This view seems to have been disapproved of by the Court of Appeals, that court saying: “ It is difficult to see how the court below could have properly reached the conclusion that the agreement was unconscionable without proof as to the amount the appellant would have received if such lien had been established and enforced, or of the entire services performed by the appellant and his associate, or of the actual expenses to which they were subjected and the other facts relating to the subject. * * * The statute conferred upon the parties the right to make the contract and conferred upon the court no authority to make it for them. If, however, upon a proper examination .of the appellant’s claim it shall be found that the agreement between himself and his client was induced by fraud, or that the compensation provided for was so excessive as to evince a purpose to obtain improper or undue advantage, the court may correct any such abuse.” In this case, there having been an investigation as to tire circumstances under which the contract was made, the value of the services performed, and the amount which under the contract the attorney was entitled to receive, I do not think, considering all the evidence, the court is justified in refusing to enforce the contract.
I, therefore, concur in the affirmance of the judgment.
Judgment affirmed, with costs to executor.